Citation Nr: 1411851	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-40 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher level of payment of Chapter 33 educational assistance (Post 9/11 GI Bill), currently at the 70 percent level. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from July 1996 to August 2003, which includes service as a cadet at the U.S. Naval Academy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of Muskogee Education Center (EC) dated in June 2010, which awarded the Veteran Chapter 33 educational assistance at the 70 percent level.


FINDINGS OF FACT

1.  The Veteran served on active duty for over 30 continuous days.

2.  The Veteran was discharged from service due to a service-connected disability.


CONCLUSION OF LAW

The criteria for an eligibility percentage for educational assistance at the 100 percent level under the Post 9/11 GI Bill have been met.  38 U.S.C.A. §§ 3311, 3313 (West Supp. 2013); 38 C.F.R. §§ 21.9520, 21.9640 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with VA's duties to notify and assist claimants applying for educational assistance under Chapter 33, set forth in 38 C.F.R. §§ 21.1031, 21.1032, 21.9510 (2013), need not be discussed. 

In June 2010, the Veteran applied for Chapter 33 (Post 9/11 GI Bill) educational assistance.  Later that same month, he was awarded educational assistance under that program, at the 70 percent rate.  He contends that he should be awarded benefits at the 100 percent rate. 

In general, VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable active duty service after September 10, 2001.  See 38 U.S.C.A. §§ 3311, 3313; 38 C.F.R. § 21.9640.  The maximum rate of 100 percent is payable to a Veteran who served at least 36 months of active duty after September 10, 2001.  38 C.F.R. § 21.9640(a).  The Veteran in this case had more than 18 months but less than 24 months (720 creditable days) and for a Veteran who served at least 18 months, but less than 24 months, payments will be made at the 70 percent rate.  Id.  

Payment at the 100 percent rate, however, is also payable for a Veteran who served at least 30 continuous days, if discharged due to service-connected disability.  Id.  Here, the narrative reason for separation recorded on the DD Form 214 is "Failed Medical/Physical Procurement Standards."  The Veteran has submitted a partial copy of Medical Board report, which shows that the Veteran developed pain in his legs while a cadet at the Naval Academy, which eventually lead to the discovery that he had bilateral popliteal artery entrapment syndrome.  Other medical records show that he underwent surgery to correct this syndrome during service.  While the final recommendations of the Medical Board are not of record, the cover sheet of this report as well as records from the physician who performed the surgery show that their diagnosis was bilateral popliteal artery entrapment syndrome.  An August 2003 letter shows that the Medical Board report was approved, and that the Veteran was to be discharged.  Although the Veteran's entire claims folder is not currently available for review, the electronic record includes a July 2007 rating decision that shows that the Veteran's femoral distal bypass and arterial graft of both legs has been service connected.  

Thus, the Veteran was discharged from service due to a disability which is service-connected; however, the EC maintains that only the Department of Defense (DoD) has the authority to determine whether a Veteran's separation was due to service-connected disability.  The EC did not cite any legal authority in support of its conclusion.  

The regulation provides that basic eligibility for Chapter 33 benefits may be established if the Veteran serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b).  Similarly, the statute which provides the authority for this regulation states that a Veteran who serves at last 36 months of active duty on or after September 11, 2001, or serves at least 30 continuous days on active duty commencing on or after September 11, 2001, "is discharged or released from active duty in the Armed Forces for a service-connected disability" is entitled to Chapter 33 educational assistance.  38 U.S.C.A. § 3311(b).  Neither provision explicitly or separately states that the determination that the Veteran's discharge was due to a service-connected disability must be made by the service department, as, for example, the statute does for certain discharges characterized as honorable.  See generally 38 U.S.C.A. § 3311.

In view of the foregoing, the Board is unable to find any support for the EC's position that VA does not have the authority to determine if the Veteran's discharge was due to a service-connected disability.  Instead, as discussed above, the law and regulations support VA's legal right to make such a determination.  Therefore, the Board finds that the Veteran's discharge after more than 30 days of active qualifying service was for a service-connected disability.  As a result, he is entitled to payment of educational assistance under the Post-9/11 GI Bill at the 100 percent level for an approved program of education.


ORDER

Payment of educational assistance under the Post-9/11 GI Bill at the 100 percent level is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


